DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 08/20/2021 has been received and entered.  Currently Claims 22-41 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 22, 30 and 38, the claims recite “wherein verifying the dynamic parameter comprises determining that a time between generation of the dynamic parameter by the second execution unit and the obtaining of the signature information at the second execution unit does not exceed the validity time”.  The specification does not describe this feature.  The examiner notes [0057] of the filed specification, [0057] recites “The dynamic parameter can be generated by the second execution unit and stored in the second execution unit for a specified time. The second execution unit can delete the dynamic parameter after the specified time expires. Here, it can be understood as that the second execution unit sets a validity time for the generated dynamic parameter. To be specific, only when the service application sends signature information obtained after a first execution unit signs a dynamic parameter and a verification result to the second execution unit within the validity time, the second execution unit can verify, by using the stored dynamic parameter, the dynamic parameter obtained by parsing the signature information, and once the validity time expires, the dynamic parameter is invalid.”.
Therefore, the specification states that the dynamic parameter has a validity time.  The dynamic parameter may be deleted after the specified time expires.  And only when the service application sends signature information within the validity time the second execution unit can verify the dynamic parameter.  The specification does not describe determining a time between generation of the parameter and the obtaining of the signature information, therefore it also does not describe determining a time.. does not exceed the validity time.
Dependent claims 23-29, 31-37 and 39-41, depend on claims 22, 30 and 38 respectively and they do not further clarify the issues, therefore they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28, 30-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al. US2015/0121068 hereinafter referred to as Lindemann, in view of Bjorn US2007/0198848, Yoakum et al. US2015/0188902 hereinafter referred to as Yoakum, and Lu et al. WO2017/118437 (corresponding Lu et al. US2018/0241571 hereinafter referred to as Lu used in rejection below).
As per claim 22, Lindemann teaches a computed-implemented method, comprising: obtaining, by a second execution unit running in a second security environment, signature information sent by a first execution unit running in a first security environment that is different from the second security environment, wherein the signature information is generated by the first execution unit based on (i) a verification result, and (iii) a signature verification private key (Lindemann paragraph [0039], [0057], [0059], [0062], sign result with private key.  Send signed message.); 
verifying, by the second execution unit, the signature information based on using a signature verification public key corresponding to the signature verification private key (Lindemann paragraph [0062], verify signature using public key).
Lindemann does not explicitly disclose information is generated based on a dynamic parameter that is generated by a second execution unit and is associated with a validity time; 
verifying, by the second execution unit, the dynamic parameter based on comparing the dynamic parameter obtained to a pre-stored copy of the dynamic parameter; and 

Bjorn teaches information is generated based on a dynamic parameter that is generated by a second execution unit and is associated with a validity time (Bjorn paragraph [0051], [0068]-[0070], encrypted random number); 
verifying, by the second execution unit, the dynamic parameter based on comparing the dynamic parameter obtained to a pre-stored copy of the dynamic parameter (Bjorn paragraph [0051], [0073]-[0074], verifying the random number); and 
in response to verifying the dynamic parameter, performing operation (Bjorn paragraph [0074], [0076], verifying random number and perform operation).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lindemann with the teachings of Bjorn to include sending a random number, encrypting the random number and verifying the random number before performing an operation in order to prevent spoofing of the execution unit and to prevent replay attacks of the messages.
Lindemann in view of Bjorn does not explicitly disclose verifying, dynamic parameter based on comparing dynamic parameter obtained by parsing information to a copy of the dynamic parameter,
wherein verifying the dynamic parameter comprises determining that a time between generation of the dynamic parameter and the obtaining of the information does not exceed a validity time.
Yoakum teaches verifying, dynamic parameter based on comparing dynamic parameter obtained by parsing information to a copy of the dynamic parameter (Yoakum paragraph [0044], compare nonce to a copy of the nonce),
wherein verifying the dynamic parameter comprises determining that a time between generation of the dynamic parameter and the obtaining of the information does not exceed a validity time (Yoakum paragraph [0038], [0044], receiving the information and based on the timestamp determine if it is expired).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the random number of Lindemann in view of Bjorn with the token including a nonce as taught by Yoakum because the results would have been predictable and resulted in authentication using a nonce.  It would have also been obvious to one of ordinary skill in the art before the 
Lindemann in view of Bjorn and Yoakum does not explicitly disclose in response to verifying signature information, performing service authorization based on verification result.  
Lu teaches in response to verifying signature information, performing service authorization based on verification result (Lu paragraph [0055], [0060], [0065], verify signature and perform service processing).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lindemann in view of Bjorn and Yoakum with the teachings of Lu to include performing service processing in response to verifying a signature in order to provide services based on biometric and signature verification.

As per claim 23, Lindemann in view of Bjorn, Yoakum and Lu teaches the computed-implemented method of claim 22, further comprising: obtaining, by the first execution unit and through a service application running in the first security environment, verification information (Lindemann paragraph [0039], [0057], obtain fingerprint data); and 
generating, by the first execution unit, the verification result based on the verification information (Lindemann paragraph [0039], [0057], verify fingerprint data and generate result).  

As per claim 24, Lindemann in view of Bjorn, Yoakum and Lu teaches the computed-implemented method of claim 23, further comprising: obtaining, by the first execution unit and through the service application, the dynamic parameter (Lindemann paragraph [0039], [0057], [0059]; Bjorn paragraph [0068]-[0070], [0101], obtain random number; Yoakum paragraph [0034], [0038], dynamic parameter).  

As per claim 25, Lindemann in view of Bjorn, Yoakum and Lu teaches the computed-implemented method of claim 22, wherein the signature information is generated by the first execution unit based on signing, using the signature verification private key, the verification result and the dynamic parameter (Lindemann paragraph [0057], [0059], sign result with private key; Bjorn paragraph [0068]-[0070]; Yoakum paragraph [0034], [0038]-[0039], dynamic parameter).  

As per claim 26, Lindemann in view of Bjorn, Yoakum and Lu teaches the computed-implemented method of claim 22, wherein the second security environment comprises an execution environment provided by a secure element (SE), and the first security environment comprises a trusted execution environment (TEE) (Lindemann paragraph [0033], [0039]).  

As per claim 27, Lindemann in view of Bjorn, Yoakum and Lu teaches the computed-implemented method of claim 23, wherein the verification information comprises biometric feature (Lindemann paragraph [0039]; Lu paragraph [0051]).  

As per claim 28, Lindemann in view of Bjorn, Yoakum and Lu teaches the computed-implemented method of claim 22, wherein: the dynamic parameter is generated by the second execution unit and comprises at least one of a random number or time information (Lindemann paragraph [0039], [0057], [0059]; Bjorn paragraph [0068]-[0070]; Yoakum paragraph [0034]-[0035], [0038], nonce).

As per claims 30-36 and 38-41, the claims claim a system and a non-transitory computer readable medium essentially corresponding to the method claims 22-28 above, and they are rejected, at least for the same reasons.

Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Bjorn, Yoakum and Lu, and further in view of Bostanci et al. US2012/0284507 hereinafter referred to as Bostanci.
As per claim 29, Lindemann in view of Bjorn, Yoakum and Lu teaches the computed-implemented method of claim 22, generating the signature information by the first execution unit (Lindemann paragraph [0057], [0059]).
Lindemann in view of Bjorn, Yoakum and Lu does not explicitly disclose wherein generating signature information by execution unit comprises: obtaining, by the execution unit, signature verification private key from a management server corresponding to the execution unit.  
Bostanci teaches wherein generating signature information by execution unit comprises: obtaining, by the execution unit, signature verification private key from a management server corresponding to the execution unit (Bostanci paragraph [0018], [0026], receiving private key from server).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lindemann in view of Bjorn, Yoakum and Lu with the teachings of Bostanci to include receiving a private key from a server in order to validate the client system before issuing and sending the private key to the client and to provide centralized key management.

As per claim 37, the claim claims a system essentially corresponding to the method claim 29 above, and is rejected, at least for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/HENRY TSANG/Primary Examiner, Art Unit 2495